Citation Nr: 1742221	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2012, December 2014, and March 2017 for further development.  

The Veteran presented testimony at a Board hearing in January 2012.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The Veteran was informed of his right to a new hearing.  He submitted an August 2017 correspondence in which he stated that he did not want to testify at an additional hearing.   


FINDING OF FACT

The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In a July 2008 letter, the VA provided the Veteran with a notice letter.   

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2009, December 2012, and April 2016.  The examiners were aware of the Veteran's medical history.  

As such, the Board will proceed to the merits.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 
22 Vet. App. 447, 452 (2009).

The Veteran is service connected for posttraumatic stress disorder (PTSD); evaluated as 50 percent disabling; and diabetes mellitus with erectile dysfunction; evaluated as 20 percent disabling.  His combined rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  The Board also notes that there is no single disability rating as 60 percent disabling.  

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of impairment caused by service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

In a February 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had 1 year of college education with completion of training in microcomputers and microprocessors.  He indicated that he last worked as an electrician until December 1996 and earned as high as $28,000 in a year.  He stared that he last worked full time in 1997.  After Board remand, the Veteran submitted another VA Form 21-8940 in August 2017.  On this form, the Veteran indicated he last worked full time in August 2010 (the date he indicated he became too disabled to work).  He stated that his service-connected PTSD and diabetes caused or prevented him from securing or following a substantially gainful occupation.  He noted that he last worked a 40 hour week in August 2010 as an electrician.  He indicated that he left his last job because of his disability.

The main contention appears to be that the Veteran's PTSD renders him unemployable.  At his January 2012 Board hearing, the Veteran testified that he has not worked since "way before 2008" due primarily to anger and frustration issues.  

The Board notes that the Veteran sought an increased rating for PTSD; and the Board denied that claim in March 2017.  In so doing, the Board noted that the medical evidence includes a December 2012 VA examination in which the examiner opined that the Veteran's substance dependence is a separate and unrelated condition to PTSD.  The examiner opined that the Veteran's PTSD did not render the Veteran unable to obtain or retain gainful employment.  He found that the Veteran's polysubstance dependence was likely his most severe problem and likely impacted his life the most, including his marriage, work, and freedom (incarcerations).  He stated that the Veteran's PTSD symptoms were moderate at best in their severity and frequency.  The examiner noted that while the Veteran gets anxious around crowds, there are numerous jobs that do not require crowd exposure.  The examiner noted that the Veteran has not attempted to find work since becoming relatively sober over the past few years.  The Veteran had been doing volunteer work once per week.  The April 2016 VA examination report also reflects that the Veteran's prior alcohol abuse disorder was a "completely separate disorder from his PTSD."

The Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability); see also 38 C.F.R. § 3.102 (2016).  Here, the Board finds the competent medical evidence of record reflects that the Veteran's PTSD symptomatology can be disassociated from those attributed to a non-service-connected disorder.  In this regard, two different clinical psychologist, trained in the field of mental health, have found that his prior alcohol use disorder is separate from his PTSD.  The Board places much weight on these pieces of evidence on this matter as they were provided by medical providers with specialized training, performed a mental examination of the Veteran, and consider his pertinent medical history.  As such, the Board will not consider the effects of his prior alcohol abuse disorder because it is not service-connected when adjudicating the TDIU matter.  

Turning back to probative evidence, the Board notes that the record also includes a February 2009 VA examination report in which the examiner noted that the Veteran's "past history of multiple inpatient admissions seems to have much to do with his substance abuse problem and he reports that this is under much better control in recent times and since that has occurred there have been no subsequent inpatient psychiatric admissions and he is currently more stable."  The examiner assigned a Global Assessment of Functioning (GAF) score of 58 (indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)).  This examination report reflects that the Veteran was able to stay busy with a number of activities and he got along well with his family.  The Board finds this examination report, to include the notations that the Veteran is busy with activities, show that he is capable of substantially gainful employment.  

Finally, the evidence also includes an April 2016 VA examination report in which the examiner found that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She assigned a GAF score of 65, indicating mild symptoms.  She noted that the Veteran had not used alcohol in more than two years; and that his PTSD symptoms have improved.  In the behavioral observations section, the examiner found that the Veteran's thought processes appeared to be logical and goal directed and he had good reality testing. Additionally, his intellectual functioning appeared to be within the average range with both insight and judgment seeming to be good.  The Board also places weight on the finding of this examiner.  Indeed, the examiner found that the Veteran's functioning, to include his judgment and thought processes were essentially normal.  The Board finds this to be evidence tending to show that the Veteran is capable of securing or following an occupation with some instruction and/or oversight.  

As it did in its March 2017 decision, the Board recognizes that VA treatment records show GAF scores of 35 since 2008; however, the treatment records, to include mental status examinations and the Veteran's symptoms do not support the GAF scores assigned.  For example, although a GAF score of 35 was assigned in follow-up mental health notes, the August 2012 and December 2012 mental health notes specifically indicated that the Veteran's PTSD was of moderate severity (VBMS, 8/10/12, 12/26/12).  The Board notes that a GAF score is one factor that must be consider along with other competent evidence of record such as VA examination and outpatient treatment reports.  Based on the foregoing, to include when viewed in light of the mental health notes, the Board places little weight on the GAF scores of 35.  

Additionally, the Board recognizes the January 2012 statement from L. H., a registered nurse who stated that the Veteran's symptoms would make it near impossible for him to hold down a job.  However, unlike the February 2009, December 2012, and April 2016 VA examiners, L. H. is a registered nurse and not a trained psychiatrist or psychologist.  This indicates less specialized training in the mental health field.  The Board places more weight on the opinion(s) of the medical professional with additional training, skills, and experience in this relevant field.  Further, L. H. did not explain how the Veteran's reported depression, memory problems, and nightmares more nearly approximated the 70 or 100 percent PTSD rating criteria.  Although L. H. noted that the Veteran had lost jobs because of his inability to get along with others and his temper, she did not address the Veteran's reported employment problems associated with his alcohol and drug abuse, which have been found by trained VA mental health professionals to be separate from his PTSD disability.  In short, the Board also places less weight on this piece of evidence due to the lack of a fully explained rationale 

For the foregoing reasons, the Board affords more probative weight to the VA examinations discussed above than to the GAF scores assigned and the January 2012 statement from L. H.  The VA examiners reviewed the claims file, interviewed the Veteran, performed mental status examinations, discussed his mental health and social history in detail, and provided specific information relevant to the rating criteria.

Regarding his diabetes, the Board notes that VA treatment records indicate he is take medications for it.  Additionally, a February 2014 treatment record reflects that his diabetes was "without mention of complication."

Finally, the Board recognizes that in February 2000, the Social Security Administration found that the Veteran's PTSD symptoms were severe and would preclude employment (VBMS, 5/21/12).  The Board notes that this determination was based on records dated prior to 2000.  Consequently, these records fall outside the period of time under appeal and at a time when the Veteran was suffering from alcohol dependence (which has been found to be a separate condition for which the Veteran is not service connected).  Although SSA evidence can be persuasive as to whether the appellant is unemployable for VA purposes, in the case at hand, there is a preponderance of evidence of record that the appellant was not unemployable due to service-connected disabilities during the period on appeal.

The Board finds that the impairment due to the Veteran's service-connected disabilities, combined with his educational and occupational background, do not rendered him to secure or follow a substantially gainful occupation, nor is the evidence in a state of equipoise on that question.  As such, the TDIU matter is denied.


ORDER

A TDIU is denied.  


______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


